Citation Nr: 1711379	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  15-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to Agent Orange herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange herbicide exposure. 

3.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to Agent Orange herbicide exposure.

4.  Entitlement to service connection for a skin disorder claimed as squamous basal sarcoma, to include scarring, and to include as due to Agent Orange herbicide exposure. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In February 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The issue of entitlement to service connection for a skin disorder claimed as squamous basal sarcoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his period of service in Thailand. 

2.  The Veteran's currently diagnosed coronary artery disease is presumed incurred as a result of Agent Orange exposure.

3.  The Veteran's currently diagnosed diabetes mellitus is presumed incurred as a result of Agent Orange exposure.

4.  The Veteran's diagnosed non-Hodgkin's lymphoma, status post treatment and currently in remission, is presumed incurred as a result of Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for coronary artery disease are met. 38 U.S.C.A. § 107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for diabetes mellitus are met.  38 U.S.C.A. § 107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for non-Hodgkin's lymphoma, status post treatment and in remission, are met.  38 U.S.C.A. § 107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for coronary artery disease, diabetes mellitus, and non-Hodgkin's lymphoma, status post treatment and in remission, herein constitutes complete grants of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service Connection Claims

The Veteran seeks service connection based, primarily, on herbicide agent (Agent Orange) exposure on active duty in Thailand during the Vietnam era. 

Service connection may be granted for certain diseases, including coronary artery disease, diabetes mellitus, and non-Hodgkin's lymphoma based on herbicide exposure during service in the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Exposure to Agent Orange has been noted to have occurred in various places, including Thailand as well as Vietnam.  VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, ('M21-1MR').  In a May 2010 bulletin, C&P indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases, or at an Army base in Thailand, as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, 1.H.5.b.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he was exposed to Agent Orange while he was stationed at the Camp Friendship Army Base, which was adjacent to the Korat Royal Thai Air Force Base, or stationed at Camp Sakon Nakhon in Thailand.

During his February 2016 Board hearing, the Veteran reported that while stationed in Camp Friendship he worked in an office and slept in barracks close to the side perimeter.  The Veteran further reported that at Camp Sakon Nakhon, he worked primarily in two truck trailer vans which located directly in the rear perimeter of the base, as well as, participated in defense drills that included being directly on the perimeter.  The Veteran has also submitted numerous maps to show the proximity of the locations he mentioned in conjunction with base perimeters.

The Veteran's service personnel records confirm that he was stationed in Thailand.  A copy of the SUPTHAI SENTINEL, from October 1969, shows that the Veteran had been named the 9th Logistical Command Soldier for the month of September; he was noted to be a data processing specialist.

VA treatment records document that the Veteran has been diagnosed with coronary artery disease and diabetes mellitus.  They also show that he previously had been successfully treated for non-Hodgkin's lymphoma, and was in remission for such disorder, but that VA continued to monitor the condition regularly.

Upon consideration of the Veteran's statements, and the evidence of record, including the aforementioned notation in the Project CHECO Report, the Board finds the duties and incidents described by the Veteran to be consistent with the circumstances and conditions of his service.  While there is no evidence to confirm the Veteran's report of having been near the perimeter, it is reasonable to assume that he was on the perimeter of the base while performing his regular duties.  In turn, the Board finds the Veteran's statements regarding service near the perimeter areas in Korat and at Camp Sakon Nakhon to be credible. Therefore, the Board concludes that, giving the Veteran the benefit of the doubt, he was on the perimeter of the base while stationed at Korat or Camp Sakon Nakhon.  Accordingly, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board has conceded exposure to herbicides in Thailand, the Board finds that the evidence supports a grant of service connection for coronary artery disease and diabetes mellitus on a presumptive basis as a result of herbicide exposure. 

As to the non-Hodgkin's lymphoma claim, the record is clear that the Veteran previously had such a disorder.  A November 2007 Jewish Hospital Surgical Pathology Report documented a finding that an analysis findings were "consistent with an atypical B-cell lymphoid infiltrate/Bcell lymphoproliferative disorder."

However, the record is also clear that such disorder was successfully treated.  For example, in a November 2008 record, Dr. S.M. Maxfield, with the Kentuckiana Cancer Institute, specifically found "[t]here is no evidence of lymphoma in the chest, abdomen, or pelvis."  A May 2010 Jewish Hospital Surgical Pathology Report documented finding of "[t]here is no histologic evidence of recurrent lymphoma."  
  
A November 2010 private medical record, by Dr. A. Cevera, documents that the Veteran had "Apparent Stage I extranodal marginal zone B lymphoma of the stomach underwent radiation in December 2009 with a complete response."

VA medical records similarly document that the Veteran has a history of gastric lymphoma.  A May 2012 VA medical record documents that the Veteran had a history of gastric lymphoma from 2007, but in 2008 had undergone radiation treatments.  The provider found that the Veteran was "cancer free per scan 4/2011," though he would require another scan in 2013.  A July 2012 VA medical record similarly indicated that the Veteran only had a history of non-Hodgkin's lymphoma.  A December 2012 VA medical record documents that the Veteran was requesting a gastrointestinal consult of his gastric lymphoma.  In February 2013, he received a VA gastroenterology consult.  The specialist noted the Veteran's history of non-Hodgkin's gastric lymphoma in 2007, and found that the Veteran has a history of non-Hodgkin's lymphoma (gastric origin) in remission.  A July 2013 VA medical record noted a history of the lymphoma, but found that the last study of it, in June that year, showed it was in remission and there were no symptoms.  In February 2014, the Veteran received another VA gastroenterology consult.  The specialist again noted a history of non-Hodgkin's lymphoma (gastric origin), but found that it was "in remission with recent negative upper endoscopy."

As such, the Board finds that to the extent that the Veteran may currently have a non-Hodgkin's lymphoma of gastric origin, status-post treatment and currently in remission, presumptive service connection is warranted.

In conclusion, the Board finds that service connection for coronary artery disease, diabetes mellitus, and non-Hodgkin's lymphoma of gastric origin, status-post treatment and currently in remission, warrants presumptive service connection.  


ORDER

Service connection for coronary artery disease is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for non-Hodgkin's lymphoma of gastric origin is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his July 2012 claim, the Veteran listed his skin disorder claimed as "Squamous Basil sarcoma (Scar)," which he claimed began in August 1996.  The record does not contain any such diagnosis.  However, the record does include an August 1996 diagnosis of squamous cell carcinoma, by dermatologist J.H. Holtman.  Per a September 1996 private medical record, by Dr. C.M. Brown, the carcinoma was excised and pathology was unremarkable; there was no malignancy.  Squamous cell carcinoma is not one of the disorders for which presumptive service connection due to herbicide agent exposure is warranted under 38 C.F.R. § 3.309(e).  However, a medical opinion is still necessary to determine whether such disorder developed due to Agent Orange or is otherwise related to service.

The AOJ must attempt to obtain additional private medical records.  Specifically, in July 2012, the Veteran provided an authorization to obtain records from Dr. G. Shee.  In September 2012, Dr. Shee's office informed VA that the authorization was not complete.  In an October 2012 correspondence, the Veteran noted that his prior authorization had not been complete, and provided a second authorization form.  However, no further attempt was made to obtain records form Dr. Shee.  

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorder and clarify whether he still wishes to have Dr. Shee's records obtained, as the Veteran had only indicated he had received diabetes mellitus treatment with him.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The AOJ should obtain any unassociated VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, to include Dr. G. Shee.  The AOJ may request that the Veteran verify whether he still wishes for VA to obtain records from Dr. G. Shee, as the Veteran has previously indicated such records are in reference to his diabetes mellitus claim, which was granted in the above decision.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been accomplished, obtain a VA medical opinion, by a medical professional experienced with dermatological disorders, as to the squamous cell carcinoma claim.  The entire claims file, to include a complete copy of the REMAND and pertinent records from the paperless, electronic Virtual VA/VBMS file must be made available to the individual designated to provide the medical opinion.  The need for a physical examination of the Veteran is left to the discretion of the VA medical opinion provider requested to provide a medical opinion.

Following a review of the claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have squamous cell carcinoma?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that squamous cell carcinoma was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's conceded exposure to herbicide agents in Thailand.  

(iii) If the Veteran does have or did have squamous cell carcinoma due to service, are there any residuals, such as scarring?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


